           Case 2:19-cv-01504-RSL Document 16 Filed 11/12/19 Page 1 of 9



     Michael P. Matesky, II
 1   Matesky Law PLLC
 2   1001 4th Avenue, Suite 3200
     Seattle, WA 98154
 3   Ph: 206.701.0331
     Fax: 206.701.0332
 4   Email: mike@mateskylaw.com
 5
     [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff and the alleged Class
 7

 8
 9

10

11                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
12

13

14    ROSALYNE SWANSON, individually and on Case No. 19-cv-1504-RSL
      behalf of all others similarly situated,
15
                                    Plaintiff,
16                                                         JOINT STATUS REPORT AND
      v.                                                   DISCOVERY PLAN
17
      NATIONAL CREDIT SERVICES, INC., a
18    Washington corporation,

19                                  Defendant.

20
            Pursuant to Federal Rule of Civil Procedure 26(f), Local Rule 26(f), and the Court’s
21
     October 15, 2019 Order (Dkt. 13), Plaintiff Rosalyne Swanson and Defendant National Credit
22
     Services, Inc. (“NCS”) provide the following joint status report.
23
     1.     Statement of the Case.
24
            Plaintiff Rosalyne Swanson has filed the instant alleged class action against Defendant
25
     NCS pursuant to the Telephone Consumer Protection Act (“TCPA”). Plaintiff alleges that
26
      JOINT STATUS REPORT AND                                            Matesky Law PLLC
27    DISCOVERY PLAN                                 -1-                 1001 4th Avenue, Ste. 3200
28                                                                       Seattle, WA 98154
                                                                         Ph: 206.701.0331
          Case 2:19-cv-01504-RSL Document 16 Filed 11/12/19 Page 2 of 9




 1   Defendant’s debt collection calling practices violate the TCPA. Defendant is a debt collection

 2   company which specializes in student loan debt recovery. As part of its business, Defendant places

 3   telephone calls to persons like Swanson in an attempt to recover on their student loans. Plaintiff

 4   alleges that such calls are made in violation of the TCPA because NCS places the calls using an

 5   automatic telephone dialing system without first securing prior express consent. NCS denies that

 6   any violation of the TCPA occurred and has filed its Answer and affirmative defenses.

 7   2.     Proposed Deadline for Joining Additional Parties.
 8          The parties agree that additional parties will be joined by January 22, 2020.
 9   3.     Consent to a Magistrate.

10          No.

11   4.     Discovery Plan.

12          A.      Initial Disclosures.
13          Plaintiff served her initial disclosures on November 5, 2019. NCS served its initial

14   disclosures on November 6, 2019.

15          B.      Subjects, Timing, and Phasing of Discovery.
16          The parties anticipate discovery concerning the following topics: records of phone calls

17   made by NCS to Plaintiff and members of the putative class; NCS’s call lists; NCS’s dialing

18   technology; NCS’s records of consent, if any; class certification; and any expert opinions proffered

19   by either party.
20          The parties do not believe that discovery should be conducted in phases.

21          As to the timing of discovery, Plaintiff proposes the following tentative schedule:

22

23             Event                                     Proposed Date
24             Fact Discovery Cutoff                     May 15, 2020
25             Initial Expert Reports Due                June 15, 2020
26             Rebuttal Expert Reports Due               July 15, 2020
      JOINT STATUS REPORT AND                                            Matesky Law PLLC
27    DISCOVERY PLAN                              -2-                    1001 4th Avenue, Ste. 3200
28                                                                       Seattle, WA 98154
                                                                         Ph: 206.701.0331
          Case 2:19-cv-01504-RSL Document 16 Filed 11/12/19 Page 3 of 9




 1             Expert Discovery Cutoff                     August 17, 2020
 2             Deadline for Motion for Class
               Certification                               September 18, 2020
 3
               Deadline to Oppose Motion for Class
               Certification                               October 16, 2020
 4

 5             Deadline to Reply in Support of
               Motion for Class Certification              October 30, 2020
 6
            The parties propose that a subsequent case management conference be held following a
 7
     decision on class certification to establish deadlines for the remainder of the case, including
 8
     dispositive motion deadlines, pre-trial, and trial.
 9
            Plaintiff’s proposed deadlines for briefing class certification are beyond the period set forth
10
     in LCR 23(i)(3), however good cause exists for an extension. Plaintiff’s proposed schedule will
11
     ensure that a motion for class certification is filed on a fulsome record after an adequate period of
12
     class and expert discovery. “The class action determination can only be decided after the district
13
     court undertakes a “rigorous analysis” of the prerequisites for certification.” ABS Entm't, Inc. v.
14
     CBS Corp., 908 F.3d 405, 427 (9th Cir. 2018) (quotations omitted); See also Federal Judicial
15
     Center, Manual for Complex Litigation, Fourth § 21.133 (“Some local rules specify a short period
16
     within which the plaintiff must file a motion to certify a class action. Such rules, however, may be
17
     inconsistent with Rule 23(c)(1)(A)’s emphasis on the parties’ obligation to present the court with
18
     sufficient information to support an informed decision on certification. Parties need sufficient time
19
     to develop an adequate record.”).
20
            NCS asserts that compiling records of consent and calls over a four-year TCPA class period
21
     is time consuming and may require expert analysis. Thus extending the class certification deadline
22
     beyond the period set forth in LCR 23(i)(3) (March 17, 2020) is necessary.
23
            C.      Electronically Stored Information (ESI).
24
            The parties have reported that they are taking reasonable steps to preserve potentially
25
     relevant ESI in their possession. The parties have agreed to negotiate in good faith to prepare a
26
      JOINT STATUS REPORT AND                                             Matesky Law PLLC
27    DISCOVERY PLAN                                -3-                   1001 4th Avenue, Ste. 3200
28                                                                        Seattle, WA 98154
                                                                          Ph: 206.701.0331
          Case 2:19-cv-01504-RSL Document 16 Filed 11/12/19 Page 4 of 9




 1   mutually acceptable ESI agreement based on the Court’s Model Agreement Regarding Discovery

 2   of Electronically Stored Information, which the parties will subsequently file with the Court.

 3            D.     Privilege Issues.
 4            The parties have agreed to negotiate in good faith to prepare a mutually acceptable

 5   protective order that contains provisions dealing with the production of privileged materials in

 6   discovery, which the parties will subsequently file with the Court.

 7

 8            E.     Limitations on Discovery.
 9            The parties do not anticipate the need for any changes or limitations on discovery at this

10   time, but reserve the right to seek such limitations in the future should the need arise.

11            F.     Other Discovery Orders.
12            The parties anticipate the need for an order approving the parties’ ESI agreement and a

13   protective order to govern the production of privileged materials and the use of information in

14   discovery designated as “confidential,” both of which the parties will subsequently file with the

15   Court.

16   5.       Responses to Local Rule 26(f)(1).
17            A.     Potential for Early Resolution.
18            Settlement appears unlikely at this time.

19            B.     Alternative Dispute Resolution.
20            At this time, the parties have not agreed to participate in the alternative dispute resolution

21   program. The parties have agreed to reconsider participating in the alternative dispute resolution

22   program as the case proceeds.

23            C.     Related Cases.
24            The Parties are not aware of any related cases.

25            D.     Discovery Management.
26            The parties do not anticipate the need for any changes or limitations on discovery at this
      JOINT STATUS REPORT AND                                               Matesky Law PLLC
27    DISCOVERY PLAN                                -4-                     1001 4th Avenue, Ste. 3200
28                                                                          Seattle, WA 98154
                                                                            Ph: 206.701.0331
          Case 2:19-cv-01504-RSL Document 16 Filed 11/12/19 Page 5 of 9




 1   time, but reserve the right to seek such limitations in the future.

 2          The parties will meet and confer regarding all discovery disputes as required by Local Rule

 3   37, and—if the parties cannot resolve the dispute—agree to mutually decide whether to submit the

 4   dispute to the Court by motion under Local Rule 7(d) or through the expedited joint motion

 5   procedure contemplated by Local Rule 37(a)(2).

 6          Third-party discovery will likely be limited, but the parties agree to share information

 7   obtained through third-party discovery, and will revisit the need for a cost-sharing agreement with

 8   respect to third-party discovery should the need arise.
 9          The parties agree to revisit the need for discovery conferences, case management

10   conferences, or settlement conferences should the need arise.

11          E.      Anticipated Discovery.
12          See above.

13          F.      Phasing Motions.
14          See above.

15          G.      Preservation of Discoverable Information.
16          The parties have reported that they are taking reasonable steps to preserve and collect

17   potentially relevant information, evidence, and documents in their possession, including ESI.

18          H.      Privilege Issues.
19          See above.
20          I.      Model Protocol for Discovery of ESI.
21          The parties anticipate that this case will involve the production of ESI, and have agreed to

22   negotiate in good faith to prepare a mutually acceptable ESI agreement based on the Court’s Model

23   Agreement Regarding Discovery of Electronically Stored Information, which the parties will

24   subsequently file with the Court.

25          J.      Alternatives to the Model Protocol for Discovery of ESI.
26          See above.
      JOINT STATUS REPORT AND                                              Matesky Law PLLC
27    DISCOVERY PLAN                                -5-                    1001 4th Avenue, Ste. 3200
28                                                                         Seattle, WA 98154
                                                                           Ph: 206.701.0331
           Case 2:19-cv-01504-RSL Document 16 Filed 11/12/19 Page 6 of 9




 1   6.      Discovery Deadlines.

 2           See above.

 3   7.      Bifurcation.

 4           The parties agree that neither discovery nor trial in this case should be bifurcated.

 5   8.      Pretrial Statements and Pretrial Order.

 6           At this time, the parties have not agreed to dispense with the pretrial statements and pretrial

 7   order contemplated by Local Rules 16(e), (h), (i), and (k), and 16.1. The parties agree to revisit

 8   this issue at a later date.
 9   9.      ADR Options.

10           At this time, the parties have not agreed to participate in the alternative dispute resolution

11   program.

12   10.     Suggestions for Shortening or Simplifying the Case.
13           At this time, the parties do not have any further suggestions for shortening or simplifying

14   this case.

15   11.     Trial Date.

16           The parties propose that a trial date be set at a subsequent scheduling conference

17   12.     Jury or Non-Jury Trial.

18           Plaintiff has made a jury demand.

19   13.     Number of Trial Days.
20           The parties believe that a trial will require approximately five days to complete.

21   14.     Contact Information for Counsel.

22           The names, addresses, and telephone numbers of all trial counsel for Plaintiff are listed

23   below as undersigned counsel. David J. Kaminski and Stephen A. Watkins are trial counsel for

24   NCS.

25   15.     Scheduling Conflicts for Trial.
26           At this time, counsel is not aware of any conflicts that would interfere with scheduling a
      JOINT STATUS REPORT AND                                              Matesky Law PLLC
27    DISCOVERY PLAN                               -6-                     1001 4th Avenue, Ste. 3200
28                                                                         Seattle, WA 98154
                                                                           Ph: 206.701.0331
             Case 2:19-cv-01504-RSL Document 16 Filed 11/12/19 Page 7 of 9




 1   trial date in this matter.

 2   16.      Service.

 3            Plaintiff has completed service on Defendant.

 4   17.      Scheduling Conference.
 5   The parties wish to hold a scheduling conference before the Court enters a scheduling order in this

 6   case.

 7   18.      Disclosure Statements.

 8            Defendant has filed its disclosure statement
 9

10

11   DATED this 12th day of November, 2019.

12
                                                       Respectfully submitted,
13
                                                       /s/ Patrick H. Peluso
14

15
                                                       Woodrow & Peluso, LLC
16
                                                       Steven L. Woodrow
17                                                     Patrick H. Peluso
                                                       3900 E. Mexico Avenue, Suite 300
18
                                                       Denver, CO 80210
19                                                     Tel: (720) 213-0675
                                                       Fax: (303) 927-0809
20                                                     swoodrow@woodrowpeluso.com
                                                       ppeluso@woodrowpeluso.com
21
                                                       Attorneys for Plaintiff
22

23
                                                       /s/ David J. Kaminski
24

25
26                                                    Carlson & Messer LLP
      JOINT STATUS REPORT AND                                        Matesky Law PLLC
27    DISCOVERY PLAN                               -7-               1001 4th Avenue, Ste. 3200
28                                                                   Seattle, WA 98154
                                                                     Ph: 206.701.0331
        Case 2:19-cv-01504-RSL Document 16 Filed 11/12/19 Page 8 of 9




 1                                       David J. Kaminski
 2                                       Stephen A. Watkins
                                         (pro hac vice)
 3                                       5901 W. Century Blvd. #1200
                                         Los Angeles, CA 90045
 4                                       Tel: (310) 242-2200
                                         Fax: (310) 242-2222
 5
                                         kaminskid@cmtlaw.com
 6                                       watkinss@cmtlaw.com

 7                                       /s/ Michael S. O’Meara

 8                                       The O’Meara Law Office PS
 9
                                         Michael Shannon O'Meara
10                                       1602 Virginia Avenue
                                         Everett, WA 98201-1704
11                                       Tel: 425-263-1732
                                         Email: michael@omearalawoffice.com
12
                                         Attorneys for Defendant
13

14

15

16

17

18

19
20

21

22

23

24

25
26
     JOINT STATUS REPORT AND                              Matesky Law PLLC
27   DISCOVERY PLAN                   -8-                 1001 4th Avenue, Ste. 3200
28                                                        Seattle, WA 98154
                                                          Ph: 206.701.0331
          Case 2:19-cv-01504-RSL Document 16 Filed 11/12/19 Page 9 of 9




 1                                   CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above titled document

 3   was served upon counsel of record by filing such papers via the Court’s ECF system on

 4   November 12, 2019.

 5                                               /s/ Patrick H. Peluso

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26
      JOINT STATUS REPORT AND                                            Matesky Law PLLC
27    DISCOVERY PLAN                             -9-                     1001 4th Avenue, Ste. 3200
28                                                                       Seattle, WA 98154
                                                                         Ph: 206.701.0331
